Citation Nr: 0006300	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  90-50 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, to include paraplegia, resulting from 
medical treatment by the Department of Veterans Affairs 
during 1947 and 1950.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1943.

This appeal arises from a January 1990, Department of 
Veterans Affairs Regional Office (VARO), Chicago, Illinois, 
rating decision which denied the veteran entitlement to 
benefits under the provisions of 38 U.S.C.A. § 351 for 
paraplegia allegedly due to VA medical treatment.

The veteran's claim was stayed pending the promulgation of 
new regulation following the U. S. Supreme Court's ruling in 
Brown v. Gardner, 115 S.Ct. 552 (1994) regarding the 
interpretation of 38 U.S.C.A. § 1151 (West 1991).  The new 
regulation was promulgated in March 1995.  VARO subsequently 
reviewed the case in light of the new regulation and Gardner 
decision.  

The Board remanded the veteran's claim for further 
development in April 1991, July 1996, and September 1999 
decisions.  Additional development was completed and the 
veteran's claim has been returned to the Board for further 
adjudication.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current paraplegia and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999) for paraplegia as a result of 
VA treatment in 1947 and 1950 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally, Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment. 38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally, Jones v. West, 12 
Vet. App. 460 (1999); see also, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran contends that he developed 
paraplegia as a result of a misdiagnosis and subsequent 
surgery performed at a VA facility in 1950.  He maintains 
that prior to the laminectomy performed by VA in 1950, he had 
some movement and sensation in his lower extremities whereas, 
after the laminectomy, he became a paraplegic at the level of 
D- 2 or D- 3.  In support of this assertion, he refers to the 
history recorded on his admission to the Hines VAMC in 
November 1954.  He also maintains that he presented at the 
VARO after filing a claim for medical treatment of his back 
in March 1947, but was sent home after being told that there 
was nothing wrong with him.  He argues that his paraplegia 
was the result of VA's failure to accord him a physical 
examination when he presented at the VARO in March 1947.

There is no record that the veteran filed a claim for VA 
treatment in 1947.  There is also no record pertaining to his 
visit to the VARO in 1947 in connection with that claim.  The 
veteran was admitted to the Hines VAMC medical service on May 
23, 1950 with a diagnosis of hysteria.  One week before 
admission, he noted numbness and weakness of his lower 
extremities.  Four days before admission he noted that his 
lower extremities were weakened to the extent that he could 
neither walk or stand.  

The veteran was transferred to the neurosurgical service on 
May 26, after the neurosurgical consultant indicated that the 
veteran should be scheduled early for a thoracic 
decompressive laminectomy.  Examination on that day revealed 
a complete flaccid paraplegia which was a marked change from 
the examination 12 hours previously with complete absence of 
deep reflexes and absence of all pathological reflexes.  The 
abdominal and cremasteric reflexes were also absent and he 
had a sensory level at D3- 4.  He was completely incontinent.  
His progressive history of pain, numbness and weakness 
progressing to a complete inability to walk several days 
before admission were all suggestive of an expanding lesion 
in the region of the second to the third dorsal spine.  The 
marked progression from a spastic paralysis to a complete 
flaccid paralysis in just 12 hours while he was in the 
hospital was suggestive of further compression, perhaps due 
to a secondary lesion.  An early decompressive laminectomy 
was advised.  At that time, the diagnoses were extradural 
spinal cord tumor, thoracic four area; rule out tuberculosis; 
and lung tumor, right, possibly metastatic,

On May 29, a decompressive laminectomy was performed, and an 
extradural mass was found at the level of D-2, D-3 which was 
excised.  When he was transferred to the paraplegic ward he 
was totally paraplegic.  When he was discharged from the 
hospital on June 6, 1954, the diagnoses included extradural 
granuloma at D-2 and D-3, with compression of the cord; 
myelitis, physiologically incomplete, level D-2, with spastic 
paraplegia, secondary to diagnosis #1; paralysis of bladder, 
bowel and of sex function; possible renal tumor, not found, 
and pulmonary tuberculosis, ruled out.  The record shows 
subsequent physical therapy and additional medical treatment 
by VA for various disorders. 

A May 1959 report from the Armed Forces Institute of 
Pathology indicated that at the time of surgical intervention 
and removal of biopsy material, the veteran suffered from a 
pulmonary lesion, "probably tuberculous."

Additional medical records and statements from various 
physicians pertain to the possible etiology and date of onset 
of the veteran's tumor, but did not specifically discuss the 
"treatment" received by the veteran at VA.  In March 1954, 
H.F. Bouyer, M.D., indicated that when he last saw the 
veteran, on May 22, 1950, his lower extremities were dangling 
as if completely paralyzed.

Apart from the veteran's assertions, there is no evidence 
that he filed a claim for VA treatment in March 1947.  There 
is also no evidence of his alleged visit to the VARO in 
connection with that application.  Nonetheless, for the 
limited purpose of deciding whether his claim is well 
grounded, his account will be accepted as credible.  In this 
regard, it does not appear, from his various accounts of this 
visit, that this contact with the RO involved training, 
hospital care, medical or surgical treatment, or an 
examination.  Moreover, and more importantly, the veteran, as 
a layman, is not competent on the matter of whether 
examination or treatment was medically necessitated on the 
part of VA in March 1947.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1999).  And, in fact, he has not presented any medical 
opinion in support of his assertion that there was medical 
negligence in the part of VA in connection with the March 
1947 events he has described.

In addition, the veteran has presented no competent (medical) 
evidence supporting his assertion of improper diagnosis or 
treatment on the part of VA in 1950.  Moreover, he has not he 
presented competent (medical) evidence that his paraplegia 
was the result of the thoracic decompressive laminectomy 
performed in May 1950.  In fact, the contemporaneous medical 
evidence shows that his paralysis was progressive in nature, 
and that three days prior to the surgery, he had complete 
paralysis and complete incontinence.  Furthermore, the 
contemporaneous medical evidence reflects that his paraplegia 
and bowel and bladder paresis have been consistently 
attributed to the spinal cord tumor and not to the surgery.  

The veteran has not been shown to possess the requisite 
medical expertise needed to render a competent opinion 
regarding medical issues.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for paraplegia as a result of VA surgery 
is well grounded.  Given the absence of competent medical 
evidence to support the veteran's claim, this claim must be 
denied as not well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

In the appealed January 1990 rating decision, the RO denied 
the veteran's claim on its merits, while the Board has denied 
this claim as not well grounded in the present decision.  
Nevertheless, regardless of the disposition of the RO, the 
Board observes that the United States Court of Appeals for 
Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for paraplegia as a result of VA treatment and surgery 
is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

